 634DECISIONSOF NATIONALLABOR RELATIONS BOARDHome Pride Provisions,Inc.andFood Handlers Union Local 371,AmalgamatedMeatCutters & Butcher Workmen of NorthAmerica,AFL-CIO.Case 1-CA-5228.October 31, 1966DECISION AND ORDEROn May 27, 1966, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also found that Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and supporting brief and the GeneralCounsel filed a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminers' Decision, the exceptions and briefs, and the entire rec-ord in this case, and hereby adopts the findings,' conclusions? andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.],'In the absence of exceptions thereto we adopt,pro forma,the Trial Examiner's find-ings that Respondent violated Section 8(a) (1) of the Act by polling its employees withrespect to their union sentiments and by granting them a wage increase in order to causethem to renounce their union affiliation Also, in the absence of exception thereto, weadopt,pio forma,theTrialExaminer s finding that Respondent did not violate Sec-tion 8(a) (1) of the Act by its prediction that several years of increased labor costs mightforce it out of businessIn adopting the Tiial Exaniinei's conclusion that the Union repreeuted a majorityof the employees in the appropriate unit as of October 15, 1965, and thereafter, we do notrely on the union authorization card of Moulton Hence, we find it unnecessary to reachor pass upon the question as to the validity of that card. Further, although we find inagreement with the Trial Examiner that the authorization card of Dombek is valid, wedo not adopt the Trial Examiner's subsidiaiv finding that Dombek testified that "reure-sentation was one of [his] reasons for signing"In finding a number of authorization cards valid, the Tiial Examiner discredited testi-mony that misrepresentations were made concerning the number of other employees who,had already signed, or lie found that the card signers had not relied upon such representa-tions.Even it such inisiepiesentation had been made we would not in the circumstancesof this case regard them as material in determining the validity of authorization cardsSeeMerrill Eiigmneeiing Laboratories,158 NLRB 1113, and the decision of the Court ofAppeals for the District of Columbia Circuit inN L R B v. Sagamore Shirt Co ,365.F.2d 898.161NLRB No. 47. HOME PRIDEPROVISIONS, INC.635TRIAL EXAMINER'S DECISIONThe original charge herein was served on Respondent on November 15, 1965,1the complaint issued on December 22, and the case was heard before TrialExaminer Sidney Sherman on March 16 and 17, 1966 After the hearing briefs werefiled by Respondent and the General Counsel The issues litigated related to allegedunlawful interrogation, promises of benefit, threats of reprisal, and a refusal tobargain.At the hearing I reserved ruling on certain motions to dismiss various allegationsof the complaint. Those motions are disposed of in accordance with my findingsbelow.2Upon the entire record in the case, and my observation of the witnesses, I adoptthe following findings and conclusions:1.RESPONDENT'S BUSINESSHome Pride Provisions, Inc., herein called Respondent, is a corporation underConnecticut law, and is engaged at its plant in Stafford Springs, Connecticut, in thepiocessmg and distribution of meat products. Respondent annually ships from itsplant to out-of-State points goods valued in excess of $50,000.Respondent is engaged in commerce under the Act.II.THE LABOR ORGANIZATION INVOLVEDFood Handlers Union Local 371, Amalgamated Meat Cutters & Butcher Work-men of Noith America, AFL--CIO, is a labor organization under the Act.IIITHE UNFAIRLABOR PRACTICESA. The issuesThe pleadings raise the following issues:1.Whether Respondent refused to iecognize the Union in violation of Section8(a)(5) and (1) of the Act.2.Whether Respondent unlawfully polled its employees concerning their desirefor representation by the Union.3.Whether Respondent coercively interrogated its employees concerning theirUnion activities.4.Whether Respondent granted a wage increase to deter its employees fromassisting or joining the Union.5.Whether Respondent threatened its employees with loss of benefits if theyassisted or joined the Union.B. Sequence of eventsIn October Union Agent Donahue gave a number of union authorization cardsto DaDalt, an employee of Respondent, who on the following day gave the cardstoVictor Posocco.3 The latter in turn gave about half the cards to his brother,Bruno, and both brothers proceeded to solicit their fellow employees to sign thecards.During the next 2 days they obtained 24 signed cards, which were returnedtoDonahue. In the morning of the second day of this solicitation campaign VictorPosocco had a conversation about the Union with Resopndent's general manager,Negro, in the course of which it was proposed that the employees meet with Negrothat evening to see if they could come to terms with management, without theintervention of the Union. Such a meeting was held and, after ascertaining that theemployees' principal concern was for a wage increase, Negro informed them thatRespondent had been contemplating granting a 10-cent-an-hour increase at the endof the year but he was willing to grant such a raise forthwith. When the employees1 All events herein related occurred in 1965,unless otherwi,e stated2Ruling was also reserved on certain objections to evidence Those objections are herebydisposed of as follows:1GeneralCounsel's objection, at page145, line 10: page 170, line 5; and page 176,line 5,are overruled2.Respondent's objections at page 195, lines 1 and 2,and page 300,line 5, are overruled.3Conflicting evidence as to whether this occurred on October 21, or on an earlier datein October will be considered below. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDremained silent, Negro offered them an immediate raise of 18 cents an hour, whichhe promptly enlarged to 20 cents an hour, and at the suggestion of Bruno Posocco,this was amended to an offer of a 10-percent increase 4 Ballots were then distributedand the employees were polled on the question whether they would abandon theirunion activity if such a raise were granted. The overwhelming majority voted in theaffirmative,5 and the raise was granted. On October 27, the Union filed with theBoard a petition for an election, which was scheduled to be held on November 16.However, on November 15, the election was canceled because of the filing on thatdate of the original charge herein. On November 26, Union Agent Donahue visitedthe plant, informed Negro that he had obtained 24 signed cards (which constituteda clear majority of the employees in the appiopriate unit) and requested contractnegotiations.Negro rejected this request, asserting,Intelalia,thatmost of theemployees did not want a union. At the hearing, Negro reiterated his refusal torecognize the Union.C.Discussion1.The wage increaseItcannot seriously be disputed that the timing and size of the wage increasewas dictated by antiunion considerations. This is clear from Negro's own accountof the events which led up to the offer of a 10-percent raise, as well as from thefact that the question admittedly put to the employees on the occasion of offeringthem the raise was, in effect, whether they could renounce their union activity inconsideration of such increase. Accordingly, I find that the wage increase violatedSection 8(a)(1) of the Act.2.The pollIt is well settled that the polling of employees by an employer concerning theirunion sentiments violates Section 8(a)(1) of the Act. It is so found with regardto the poll just described.3.Other interrogationVictor Posocco testified that in the morning before the meeting on the wageincrease,Negro, after indicating his awareness of the employees' union activity,asked the witness who started the Union. While Negro denied this, he admittedasking Victor why he wanted a Union. Whichever version is credited, it is clearthat Negro interrogated Victor about a matter pertaining to employee union activity.Moreover, on the basis of Johnson's uncontradicted testimony, I find that soonafter he signed a union card, Negro asked him if he had done so. In the context ofthe other unfair labor practices found herein, the foregoing interrogation of VictorPosocco and Johnson is deemed unlawful.4.Alleged threatsAccording to Victor Posocco, in the course of his aforedescribed conversationwithNegro about the Union, Negro asserted that the plant was too small andcould not afford a Union, that he could not afford to pay overtime after 40 hours,and "maybe after a year or two he would have to lock the doors." Negro's versionwas that he told Victor:. .. if the Union demands are too tough we have to cut overtime then wehave to cut these [sic] giving them coffee and steaks and everything else free.We will have to cut a lot of those things out. If we can't come out to a blackfigure at the end of the year if the demands are too big I said I didn't know,but if there is anyway we can get together now I would like to get together.I said if it gets too bad in a year or two we may have to close becausewe don't have no backing, we don't have no money we would be financiallybroke.64For many of the employees this would have meant a raise of somewhat more than20 cents an hour.5According to Negro's credible testimony, there were 22 affirmative votes and the 7 re-maining ballots were returned blank.6No attempt has been made here to correct the reporter's obvious failure to punctuateproperly, as the sense seems sufficiently clear, in any event. HOME PRIDEPROVISIONS, INC.637As Victor Posocco did not specifically deny that the discussion of reduction inovertime (and elimination of other benefits) was related to the possibility of exces-sive demands by the Union, I credit Negro in that regard.?The question remains whether his remarks should be construed as threats oras privileged predictions of the adverse economic effects of unionism. Respondentcontends that these remarks should be viewed merely as a prophecy. Under thisview,Negro's meaning would seem to be that if Respondent was forced by theUnion to grant such excessive wage increases that it could not operate at a profit,itwould have to eliminate certain lunge benefits, and that, if such measures didnot suffice, Respondent would eventually have to get out of business. I am inclinedto agree that this was the thought Negro intended to convey. Moreover, the refer-ence to a possible shutdown "after a year or two," as testified to by VictorPosocco, himself, smacks more of a prediction regarding an economic situationthatmight develop in the relatively distant future as a result of the advent of theUnion rather than of a threat of reprisal for union activity.Under all the circumstances, I do not believe that the evidence preponderatesin favor of a finding of a violation here.5.The violation of Section 8(a)(5)a.The appropriate unitBased on the parties' stipulation at the hearing, it is found that the followingunit is appropriate for purposes of collective bargaining.All production and maintenance employees and truckdrivers employed by theRespondent at its Stafford Springs plant, excluding office clerical employees, pro-fessional employees, salesmen, guards, watchmen, general manager, foremen, andall other supervisors as defined in the Act.b.The Union's majority statusItwas stipulated that on November 26, when the Union requested recognition,the unit described above comprised not more than 31 employees, and the GeneralCounsel agreed at the hearing to the exclusion of one of those 31 (Nelson Sfreddo)as a supervisor.8 The General Counsel would exclude two others-Fisher andWebber-on the ground that they are essentially salesmen. The record shows thatthey drive trucks, in which they make deliveries to customers, and that on Saturdaymorning they assist in the loading of the trucks at the plant. Webber is paidentirely on a commission basis, whereas Fisher receives a base salary, as well ascommission. All of Webber's customer have been obtained by him through solici-tation of their business as have about 25 percent of Fisher's customers. They areunder the same immediate supervisor as the production and maintenance employ-ees, and enjoy the same fringe benefits, except that, unlike such employees theydo not punch a timeclock, and Webber does not have the same vacation benefitsas the others.Whether they should be included in the unit appears to depend on whether theywould be treated as "salesmen"-an excluded category-or as "truckdrivers"-anincluded category. The Board has held that employees who, as here, not onlyoperate delivery trucks but also sells products from their vehicles are "truly sales-men" and not "merely deliverymen or truckdrivers," and that they are thereforeexcludable from a unit of production and maintenance employees which includestruckdrivers.9Accordingly, Fisher and Webber will be excluded.As there is no dispute as to the inclusion of the remaining 28 employees, it isfound that at the time of the Union's demand for recognition, there were 28 inthe unit.The General Counsel presented 21 cards at the hearing, all of which were dulyauthenticated as to signatures. One of the cards, that of Nelson Sfreddo, was7Victor Posocco was not an articulate witness,due, at least in part, to a languagebarrierMoreover,his above-cited testimony attributestoNegro severalapparently dis-connected remarks, whereas Negro's version makes some attempt to supplya logical newsfor these remarks8It is also found on the basis of the parties' stipulation and Respondent'sExhibits2 and 3,that the plant complement during the latter half of October was the same as onNovember 26, except for the hiring of one truckdriver on November 10UPlazaProvisionCompany,134 NLRB 910;E.H. Koester Baking Co., Ine,130 NLRB1006,1007-08. 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDrejected because of his supervisory status.Most of theremaining 20 cards areattacked by Respondent on various grounds.(1)The "date" issueIt is appropriate to consider at the outset thedate onwhich the cards weresigned.While it is not seriously disputed that the cards wereall signed beforeNovember 26, when the Union made its demand for recognition,10 it is relevant,for reasons that will appear below, to determine whether thecards were signedbefore the meeting described above, at which theemployees were offered a raisein consideration of their repudiation of the Union.While the cards are variously dated October 22, 23, 24, and 25, itis concededthat they were not dated at all at the time they weresigned," and thatthe datesnow appearing on the cards were arbitrary ones, inserted by anoffice employee oftheUnion, when the Board's Regional Office, to which the cards hadbeen sub-mitted, called the Union's attention to the fact that the cards bore no date.The Posocco brothers testified that all the cards weresigned onOctober 21 and22, and that the plant meeting discussed above occurred in the evening of the 22d.However, all of the other signatories who testified, only O'Neill professed to beable to recall the date of signing." Negro insisted that the plant meeting was heldon October 15, and not October 22, and Respondent offered in evidence its pay-roll records for the payroll weeks ending October 12 and 19, for purpose of cor-roborating Negro's testimony that the increase allegedly announced on October 15was first reflected in the paychecks for the pay period ending October 19. A com-parison of the two payrolls submitted shows that the employees' hourly rate ofcompensation 13 was substantially increased, during the October 13 to 19 payperiod. In view of the foregoing documentary corroboration, I am inclined toacceptNegro's recollection of the date of the meeting. However, it does notnecessarily follow that the Posoccos were mistaken in their recollection that themeeting was held some hours after they completed their solicitation of cards. Thatthe cards were in fact signed shortly before the meeting is corroborated by thetestimony of most of the employee witnesses, including some whose testimony wasnot otherwise favorable to the General Counsel. I conclude therefore that, whilethe plant meeting was held, as Negro testified, on October 15, the cards were allsigned, as the Posoccos testified, within the space of 2 days, the last one in themorning before the meeting, and that Respondent's granting of a wage increaseand other unfair labor practices occurred after a majority of the employees hadsigned a unioncard.1410 Itwas stipulated that on October 27 the Union filed an election petition with theBoard and the record shows that the cards were submitted to the Board in support of suchpetition. The cardsall bearthe Board's date stamp of October 29.31No space on the card was reserved for a date."He agreed with the October 21 date given by the Posoccos.Even Donahue could not recall the exact date in October when he supplied the blankcardsto DaDalt, but he did confirm the testimony of the Posoccos that the signed cardswere returnedto him onOctober 22.12The payrolls do not give the hourlyratedirectly, but list under "regular" earningsamounts which apparently represent weekly earnings, exclusive of overtime. The hourlyrate may presumably be derived by dividing such amounts by the number of "regular"hours worked.11No witness testified affirmatively that any of the cards were signed after the meeting,and, in view of the overwhelmingly favorable response at the meeting to Negro's proposalthat the employees renounce their union activity in consideration of a wage increase, aswell as Negro's own uncontradicted testimony that the next day Victor Posocco assuredhim that all the employees were satisfied and "it was all over," It seems inherently im-probablethat there were any subsequent solicitation or signing of cardsIndeed, in its brief Respondent appears to concede that the cards were in fact executedbefore the October 15 meeting, but contends that the erroneous testimony of the Posoccosas to the date of their solicitation activity should be deemed to reflect on their credibiliy.However, the brief fails to suggest any ulterior motive for such error or any persuasivereason for regarding it as anything other than an honest mistake ; and, while a mistakeas to the exact date of a past event may have some bearing on the reliability of a witness'recollection (and I have given due weight thereto in evaluating the Iosoccos' credibility),such a mistake is entitled to less weight in that regard than, for example, inability torecall what actually happened on the date in question. HOME PRIDE PROVISIONS, INC.639(2)The alleged misrepresentationsItmay not bey amiss at this point to make a few general observations about thelaw applicable to misconceptions and misrepresentations about union cards. Absentany misrepresentations by the Union, it is well settled that an employee's subjec-tive reasons for signing a card or his conception of the meaning of the card hasnobearing on the validity of the card.15However,such reasons or conceptionmay become relevant where it appearsthat theyare suggested by misrepresentationsof union agents. The question of misrepresentation often arises, as it does here,with regard to the purpose for which the card is sought.Here, the cards on theirface purport only to be a designation of the Union as an"agent for collectivebargaining,for wages,hours and all other conditions of employment."Yet,manyof the card signers testified that they were told by Victor or Bruno Posocco thatthe card had a different purpose(e.g., to find out what the Union had to offer),and that they signed the card relying on such representation.The governing princi-ple here is that the attribution to a card of a purpose other than that stated onits face is not fatal,unless such other purpose is represented to be theonly onefor which the card is to be used.16Many of the card signers testified also that, before signing, they were told byone of the Posoccos that most or all of the other employees had already signedunion cards. While such a representation,if false, has been held by one court toinvalidate a card signed by an employee to whom the representation was made, itaffirmatively appeared in that case, as the court pointed out, that the employee hadsigned the cardin relianceon that representation,17 and in subsequent cases theBoard,in conformity with the foregoing holding, has given weight to such a mis-representation when it appeared that there was reliance thereon,but not otherwise.18Finally, cutting across all the foregoing questions is the issue of the Union'sresponsibility for any of the alleged misrepresentations by the Posoccos,who wereemployees of Respondent and held no position in the Union.There is some author-ity for finding that, under such circumstances,their representations to fellowemployees about the purpose of the cards could not bind the Union so as toinvalidate the cards.19However,as the law on this point seems to be as yetunsettled, it will be assumed for the purpose of this Decision that the Union ischargeable with the conduct of the Posoccos.We turn now to the specific contentions relating to the cards under attack byRespondent.Rui:,Victor Posocco testified that,when he gave Rui a card,he told him "Thisis a union card to join the Union,if you want to sign okay if you don't you don'thave to." 20 This was substantially corroborated by Rui,who testified that Victorstated the card was "to have the Union."Moreover, Rui acknowledged that hesigned the card "for a union," and that he was favorably disposed to the Union.However,Rui testified that before he signed the card,Victor told him that every-body else had signed a card,and the witness testified at one point that that washis reason for signing,but when the question was put to him whether he wouldhave signed the card but for such representation,he gave an unresponsive answer.15Joy Silk Mills,Inc. v. N L.R.B.,185 F.2d 732, 743(C.A.D.C.);N.L R.B. v. GreenfieldComponents Corporation,317 F 2d 85,89 (C.A. 1)ieCumberland Shoe Corporation,144 NLRB 1268,enfd. 351 F 2d 917, 920;S: E. NicholsCompany,156 NLRB 1201, footnote 1 (holding that even a representation that theprimarypurpose of the card was to obtain an election did not suffice to invalidate the card). Thisrule appears,however, to be subject to the exception that, where an employee signs acard without reading it, the card is invalid,if it is shown that the union agent did notdisclose to the employee the purpose stated on the card but attributed to it some otherpurpose, and this is true even though the agent does not in terms represent that suchother purpose was the only one for which the card was to be usedTrend Mills,Inc.154NLRB 143. However,the mere failure to read a card before signing does not invalidate it,if the employee is otherwise properly informed of the purpose thereofBenson VeneerCompany,Inc.,156 NLRB 782;J.M.Machinery' Corporation,155 NLRB 860.11N.L.R B. v. Rohtstesn,266 F.2d 407 (CA. 1)i8 CompareS.E. Nichols Co,supra,withJohnKinkel itSon,157 NLRB 744, andEngineers if Fabricators,Inc.,156 NLRB 91919 Jas.H.MatthewsifCo. v. NLRB ,354 F.2d 432(C.A 8). But cfCentral Veneer,Inc.,131 NLRB 189.0iAs to punctuation of this excerpt,see footnote 7, above 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDVictor Posocco, on the other hand,insisted that he made no such representationto Ruior to any other employee. On the basisof the demeanor as well as Rui'sapparent confusion regarding his reasons for signing the card,I creditVictor, andfind Rui's cardvalid 21Silvio Sfreddo:Victor Posocco testified that he saidnothingto Sfreddo when hegave him a card. Sfreddo, on the other hand, asserted that Victor explained to himthat the card would- be used to induce the Unionto meet with the employees andexplain whatithad to offer, and that, althoughthe witness read the card beforesigning it,he accepted the foregoing explanation. But Sfreddo did not claim thatVictor said the foregoing use was the only one to which the card would be put,and, as a desireto learn more about the benefits ofunionismisnot necessarilyinconsistentwitha present desire for union representation,I find nothing in Sfreddo'stestimony, even if credited, to require rejection of his card.Marconi:Victor Posocco testified that, when he gave her a card, he said, "Hereis a unioncard, if youwant to signitokay, if you don't you don't haveto."Marconiadmitted that sheread at leastpart of the card and that she "thought"she read allof it. She testified variously whether she was interested in having a union; that she"automatically took it that the card was for the union"; that, when she asked Victor.what the card meant, he told her that "they were interested . . . to get the Unionin to see what they had to offer the help"; that she signed the card for that reason,but that she did not remember whether Victor offered that explanation, before orafter she signed the card. In view of these and other vacillation and conflicts inher testimony, and her final admission that she could not recall whether it wasbefore or after she signed the card that Victor told her that the cards would be usedas a means of obtaining more information from the Union about its program forRespondent's employees, I cannot credit her testimony that it was this representa-tion that influenced her to sign the card. Her testimony, as a whole, lends itselfrather.to the interpretation that she understood, when signing the card, that she wasthereby manifesting an interestin representationby the Union. I find her card valid.Zigniond:Bruno Posocco testified that he visited Zigmond at her home and gaveher a card, with the remark ". . . you have a chance to join the Union, if youthink it is all right sign it." She admitted reading the card, and under direct exami-nation,-she was unable to recall whether Bruno made any comment when he handedher the card at her home, but under cross-examination, she related that she had hadconversations with Bruno at the plant concerning her interest in representation bytheUnion.When the question was put to her by Respondent's counsel whetherBruno told her he neededa certainnumber of signed cards to induce the Union totalk to the employees, the witness, answered in the affirmative. When asked furtherwhether that wasthe reason she signedthe card,she gave a qualified affirmativeanswer, explaining that the mainreasonshe signed was to go along with the otheremployees. However, she could not recall whether Bruno told her that others hadsigned. She testified, further, variously, that, when Bruno gave her the card, shesupposed- that it was "for the Union" that he told her at her home that the purposeof the card was to get the Union interestedin representingthe employees; that shethought that, if a majority signed, there would be a vote; and that she believed inunions, anddid not sign the card to vote against the Union. Finally, sheassertedthat she signed the card not because she wanted an election but because she didnot want to stand in the way of an election, if the other employees desired one.It appears from the foregoing that the only consistent aspect of her testimonywas herinsistencethat she signed a card to conform to what she believed the other2'With regard to the credibility of Rut,as well as certain others of the card signersdiscussed below,allowance has been made for the factthat theywere called by me ratherthan by Respondent(This was made necessaryby thefact that Respondent's counselannounced at the hearing(off the record)that hehad not interviewed these individualshimself because of certain rulingsby theBoard restricting the right of counsel for arespondent to interrogate employees in preparation for trial,and Respondent's counselrequested an adjournment to enable him to interview the employees in question I did notregard this request as meritorious,but rather than deprive Respondententirely of thebenefit of the testimony of such employees I proceeded,without objectionby any party, tocall them as witnesses for the Board)However,as against this, it is necessarytoweighthe fact thattheywere still in Respondent's employ,and, while there was stilla possibilitythat the union movement might be revived by Board fiat,Respondent had considerablydiminishedhe Union's appeal by its illegal wage increase, and, in any event,immediateconsiderations of self-interest,dictated that the card signers minimize the significance oftheir antimanagement gesture. HOME PRIDE PROVISIONS, INC.641employees wanted. However, that is no reason for invalidating the card, since thereisno evidence that any belief she may have had that the other employees hadsigned cards was induced by misrepresentation. For, even if one takes the view ofher testimony most favorable to Respondent, all that can be found is that she wastold by Bruno that he needed to have a certain number of signed cards in order tointerest the Union in talking to the employees.22Accordingly, even if I were to credit Zigmond's testimony despite its obviousdeficiencies, I would'still find her card valid.23Molitoris:Victor Posocco testified that, when he solicited Molitoris, he told him,"This is an application card for the Union," and that Molitoris remarked, "It'sabout time," and signed the card. However, Molitoris asserted that Victor told himthe card was "for the purpose of having a meeting with the Union so we could seewhat they had to offer," and that he understood from what Victor said that was theonly purpose of the card, and that was why he signed it.24 Victor denied that he hadmade any such remark. Even under Molitoris' version there is no evidence thatVictor said the only purpose of the card was to find out what the Union had tooffer. In: any event, on the basis of demeanor, and in view of the vagueness of Moli-toris' recollection as to various matters, including the extent of his perusal of thecard before signing, it,25 I credit Victor, and find the card valid.Gregory-Her card was solicited by Bruno Posocco, who testified that he told allthe employees whom he solicited that the card was "to join the Union." 26 Gregoryadmitted reading the card before she signed it, but she averred that she understoodthat the only purpose of the card was to induce the Union to meet with the employ-ees and explain its program, that she probably gained that impression from gossipin the plant, rather than from what Bruno said, and that was her reason for signing.She added that Bruno told' her (1) that "some others" had signed, (2) that most ofthe others had signed and (3) that "quite a few" had signed; and that she "imagined"that had some influence on her. Finally, she confessed that she did not reallyremember what Bruno said.Bruno denied that he told anyone that all or most ofthe employees had already signed cards.-Gregory's testimony, even if credited, affords no basis for determining whetherBruno said that cards had been signed by most of the employees, or some, or quitea few; and only a statement that most of the employees had already signed wouldappear to have been materially misleading.27As for Gregory's (understanding as to the limited purpose of the card, her owntestimony precludes any finding that such belief was induced by any representationby Bruno. Accordingly, even if her testimony is credited, it affords no ground forinvalidating her card 28Dombek:Brupo"Posocco testified that, in soliciting Dombek, he said, "You havea chance to join the Union," and Dombek replied; "All right," and signed the card.the employees were going to try to have the Union brought into the plant; that22Moreover, this alleged representation was not shown to have been untruthful. Indeed,the record shows that the Union did meet with the employees soon thereafter, and it seemsfair to assume that there would have been no such meeting had the employees shown nointerest in representation by the Union. Nor is there any evidence that Bruno toldZigmond that theonlypurpose of the cards was other than that set forth on the facethereof.23Moreover, if it were necessary to resolve the conflict between Zigmond and BrunoIwould credit the latter. Zigmond appeared to be the victim of a fitful memory, which'seemed susceptible to suggestion by the tenor of leading questions24Molitoris also testified, contrary to Victor, that the latter told him that "quite a few,sdveral" had signed* it card. However, as it is clear from Molitoris' own testimony thatthis did not influence him to sign, there is no need to dwell on this point.25Under the well settled rule of law, it is presumed, absent any cogent evidence to thecontrary, that he did in fact read what he signed.20Tr p. 346.27From Bruno's uncontradicted chronology of his solicitation activity, it appears carathe obtained three signatures before Gregory's In addition Victor's credible testimonyshows that he had obtained at least two signed cards earlier that evening, and it seemsfair to infer that both the Posoccos, who signed their cards on the first day of their solici-tation, did so before they began soliciting29 In any event, in view of her many self-contradictions, and the vagueness of hermemory, I would not credit her as against Bruno.264-188-67-vol. 161-42 642DECISIONSOF NATIONAL LABOR RELATIONS BOARDthey were going to have a meeting with the Union and "negotiate" with it aboutwages; and that the witness signed for that reason. He added that Bruno told himthat "everybody" or "almost everybody" or other employees had signed; that he didnot remember exactly how Bruno put it; and that representation was one of thewitness' reasons for signing. The witness admitted that he read the card beforesigning and, upon rereading the card at the hearing, he acknowledged that its statedpurpose was different from what he had thought it to be when he first read it. Evenif one creditsDombek,it isclear thathe does notattributeto Bruno any representa-tion that the only purposeof the card was to meetwith the Unionto discuss itswage proposals, and there is no necessary conflict between such a purpose and apresent desire for representation by the Union. While Dombek professed to havemental reservations about committing himself to the Union until he had heard whatithad to offer, he does not ascribe to Bruno any representation that Dombek wasnot committing himself by signing the card.As to the alleged misrepresentation by Bruno concerningthe signingof cards byothers, the record shows that at least three others had signed before Dombek.29Accordingly, whether this was amaterial misrepresentation depends onwhich, if any,of Dombek's various versions of this representation is to be credited. As no reasonappears for preferring one version to another,and, asI deem more credible, in anyevent, Bruno's testimony that he made no representation to anyone that most or allof the employees had already signed cards, I find Dombek's card valid.Conklin:Victor Posocco testified that, when he gave Conklin a card, he said,"This is a union card, now we get a chance to join the union," and that Conklinremarked, "It's about time." Conklin asserted, on the other hand, thatin explainingthe purpose of the card, Victor said that the employeeswere going to have ameeting with the Union to see what it had to offer30 However,Conklin did notspecifically contradict Victor's testimony that he told Conklin thecardmeant achance to join the Union, and that thewitness expressed his gratification at thatprospect, and I credit such testimony.Moreover,thewitness did not contendthat Victor represented that the holdingof a meetingwith theUnion was the onlypurpose of the card,nor isit clear from his testimony, in any event, thatthe witnesssigned the card for thatreason.Accordingly, I find Conklin's card valid.31DaDalt: Thiswitness, asalready related, hadacted as the intermediary betweenUnion Agent Donahue and the Posoccos.He testified that, in turning the blankcards over to Victor, he retained one of them,which he signed later thatday, that,before the cards were delivered to him,one of the Posoccos told him(1) that thecards were about havinga union election and (2)"they weregoing to have anelection and this card was to get the officialsin," and that he understoodthe cardwas for "union bargaining and in my mind it was for an election."When askedwhether he was told that the only purpose of the cardwas to get an election, heanswered ambiguously, "Yes, to bring the officialsin."He then explained that heconstrued the referenceto bringing in the union officials to mean that the employeeswould meet withthe union agents to learnabout itsprogram before any electionwas held. However, he admitted that he read the card beforesigning it, and thathe did not recall any one telling him that hemight sign the card and still havean election,and he nowhere attributes to the Posoccosa representation thatbringingthe union officials"in"meant what the witness professed to have under-stood that the card wasfor "union bargaining" and that tohim that meant theholdingof an election castsdoubt on the veracityof his testimony that he was toldanything about an election by the Posoccos; for, at thispoint, his contention seemsto be only that he was aware, either fromreadingthe card orfrom talking to thePosoccos, that the card related tobargainingby the Union, but that hetook thisto meanthat there would bean election.In view of the foregoing,and the other2DMarconiand Posoccos. See footnote 28, above.30While under direct examination, Conklin denied that he read any part of the cardother than the name of the Union ; under cross-examination he professed inability torecall the extent of his perusal of the card. I do not deem such vague testimony sufficientto rebut the legal presumption that he read what he signed.11While Conklin attributed to Victor a representation that most of the employees hadalready signed cards (which was not true as of that moment), he did not claim to havebeen influenced by that representationAccordingly, there is no need to resolve thecredibility issue on this point between Victor, who denied making such representation,and him. HOME PRIDE PROVISIONS, INC.643deficiencies in DaDalt's testimony I do not credit it, as against the denials of thePosoccos,insofar as DaDalt's testimony may be deemed to imply that one of thePosoccos told him that the only purpose of the card was to get an election or tobring about a meeting with the Union to explain its program.32 DaDalt's cardisaccordingly deemed valid.Panciera:Bruno Posocco testified that, when he gave Panciera a card, he saidonly that the employees had a chance to join the Union.Panciera,however,testifiedvariously(1) that Bruno on that occasion did not tell him why he wanted thecard signed,(2) that Bruno told him that he wanted the witness to sign the cardso that the employees could meet with the Union and find out more about it, (3)that Bruno did not tell him this,but it was told to him by some unidentified per-son, and that was why he signed the card,33 and (4)that he could not remembera word that Bruno said on that occasion.It is clear from the foregoing that Panciera's testimony,even if credited,affordsno basis for finding that any notion that the witness may have had that this cardwassolelyfor the purpose of obtaining more information about the Union or forany purpose other than that stated on its face 34 was induced by Bruno.Moreover,in view of the witness'final avowal that he could not recall what,ifanything,Bruno said,the record contains no credible contradiction of Bruno's testimony onthat point,and I credit it. Accordingly,Panciera's card is found to be valid.Moulton:Bruno Posocco testified that when he handed Moulton a card, hetold her only,"Here is a card to join the Union."While acknowledging that Brunotold her the card was for the Union,Moulton testified that he also told her thatthe card was not binding and did not mean anything;that he told her this aftershe had already begun to fill in the card,35but before she signed it, and shesigned it"on that basis";that she understood the card to mean that she was"interested" in the Union,but she explained that by this she meant that shewanted to find out more about the Union.Bruno denied that he told Moulton thecard did not mean anything.Even if one construes her testimony as signifyingthatshe signed the card because of Bruno's alleged assurance that the card wasnot binding on her-that is, she was free to change her mind about the Union-it is not apparent how this constituted a misrepresentation, and there is thusnothing to vitiate the effect of Moulton's execution of the card as a designationof the Union as her representative,at least until such time as she revoked suchdesignation.Moulton admitted that she never sought to revoke her card, and shedid not ever profess to have decided that she did not want to be represented bytheUnion 38 Moreover,the fact that, by her admission,she had already begunto fill in the card before Bruno's alleged characterization of the card as not bindingispersuasive that such characterization was not what induced her to sign the card.Thus, even if one credits Moulton,there is insufficient basis for rejectingher card.Johnson:Victor Posocco testified that he handed Johnson a union card withoutany comment.However, Johnson insisted that he received the card fromBruno,who told him that the purpose of the card was "just to hear what they had tosay."He added that Bruno also told him that everybody else had signed and thatwas the only reason the witness signed the card.Bruno corroborated Victor'stestimony that it was he, and not Bruno, who gave Johnson the card. WhileBruno acknowledged that Johnson returned the card to him after signing it, hedenied that he had any discussion with Johnson at the time.As the validity ofthis card will not affect the result herein, there is no need to resolve the fore-going credibility questions,and no determination will be made as to the validityof Johnson's card.asBoth Posoccos denied that they made any representation to any employee that thepurpose of the card was to arrange a meeting with the Union to find out more about itsprogram or that they told the employees anything about the card other than that it wasa union card or a card tojoin the Union.83The witness testified also that he did not want the Union without an election.8'Panciera admittedly read the card before signingae It appears from her rather confused testimony on this point,that, after writing onthe card, she asked Bruno if she could have another card, apparently because of somemistake she made on the first card,and that it was in the context of a discussion ofcorrecting or replacing the card, that Bruno stated that the card did not "mean anything."11 She asserted only that she was still undecided on that point. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to Mazza, Mattorelli, O'Neill,Worthington,Majors, the Posoccos, andZelonka, there was no substantial evidence tending to impeach the validity oftheir cards 37Recapitulating, I find that on October 15. the Union had been validly designatedby at least 19 of the 27 38 employees then in the unit, and that it then representeda majority of such employees.I find further that the foregoing 19 card signers still constituted a majority ofthe 28 in the unit on November 26, when the Union requested recognition andthat none of them at any time revoked their designation of the Union, exceptinsofar as the affiimative vote for management's proposal on October 15 may bedeemed such a revocation This point will be considered below.c.The refusal to bargainIt is undisputed that on November 26, Negro rejected the Union's request forrecognition.According to Union Agent Donahue, Negro asserted on that occasionthat only theee or four employees wanted the Union, and that his employees didnot need a Union. At the hearing Negro acknowledged that he told Donahuethat most of his employees did not want a union, and stated that this was his belief,and it is apparent that he based this belief on the result of the October 15 poll.39Negro asserted, moreover, at the hearing that he told the union agents on Novem-ber 26 that he would not sign a contract because he had agreed with a Boardagent on or about November 16, to settle the original charge in the instant case,allegingviolationsof Section 8(a)(1), by posting a remedial notice. Negroexplained at the hearing that, when the consent election 40 scheduled for Novem-ber 16 was canceled by the Board, he was informed by a Board agent that thecancellation was due to the filing of the original charge herein, alleging violationsof Section 8(a)(1) of the Act, and that, if such violations were found by theBoard, Respondent would have to post a notice for 60 days and "then you havethe election."Negro added that he thereupon agreed to post the notice on theassumption that there would be an election after the posting period, and it wasthisagreement to post to which he had reference in his above-cited remarkstoDonahue.Moreover, according to Negro, soon after rejecting the Union'srecognition request, he called the Board agent and reported to him that he hadbeen asked to bargain with a union, and he was told by the Board agent not todo so.It is thus apparently Negro's contention that he refused to bargain in Novemberbecause he believed that under Respondent's proposed settlement agreement it3'While Majors, Worthington, and Zelonka testified that they were under the impressionthat the purpose of the caid was to have the Union meet with the employees and explainits program, they admitted, in effect, that they did not obtainthat impressionfrom VictorPosocco, who solicited their cards, but from other sourcesIn its brief, respondent contends that the constant reiteration by the employee wit-nessesof the theme that they understood the purpose of the cards was to obtain informa-tion as to the Union's program,consideredin conjunction with the evidence that VictorPosocco on October 15, suggested to Negro direct negotiations for a wage increase, provesthat the Posoccos' object in soliciting the cards was merely to play off the Union againstRespondent, and "sell out" to the highest bidder, and that this purpose must have beencommunicated to the employees by the Posoccos The difficulty with this argument isthat,while it is true that Victor Posocco testified that lie proposed direct negotiations,Negro insisted that it was he who made that proposal In any ei ent, both witnesses agreedthat, after consulting with the other employees, Victor announced that they opposeddirect negotiations, and Negro admitted that Bruno Posocco concuried in ruling out directnegotiationsdespite Negro'surgent pleathat he be allowed to meet with the employee,(There isconflicting testimony as to who actually called the meeting held later that day.According to Negio, the employees, themselves, finally decided to hold such a meetingAccording to O'Neill,Negro announced at the meetingthat lie had called it As I do notdeem thepoint material, there is no need to resolve thisconflict)Accordingly,there isno basis for inferring that the Posoccos intendedto use the cards only for the purpose ofconductingan "auction"between Respondent and the Union.38 See footnote 9, above.3eHe admitted that he regarded that poll as a repudiation of the Union by 90 percentof his employees.10As already noted, the Union had filed an election petition on October 27. HOME PRIDE PROVISIONS, INC.645would be relieved of any duty to bargain until the expiration of the posting periodand the holding of an election. It hardly need be stated that this belief waserroneous. For one thing, the settlement agreement had not yet been consummatedon November 26,41 and, in any event, that agreement could notper serelieveRespondent of the duty to bargain, upon request. However, the question remainswhether Negro in good faith believed that he was under no legal obligation tobargain pending consumation of the settlement agreement, and, if so, whether thatwould be a valid defense here. The latter question will be considered first.While good faith is relevant to the defense of a refusal-to-bargain charge, wherethe contention is that the respondent did in fact bargain in good faith, or thathis refusal to bargain was based on a good-faith doubt of the union's majoritystatus, even a bona fide mistake as to the applicable law does not excuse anadmitted refusal to bargain with a union, which, as here, represents a majority ofthe employees in the appropriate unit.42 Nor, as a matter of law, is there any meritto Respondent's contention that Negro's mistake was induced by a Board agent.43Moreover, it was only after he had already rejected the Union's bargaining requestthat Negro, by his own account, was specifically advised by the Board agent not torecognize the Union. Prior to November 26, the only information he had receivedfrom the Board agent was that under the proposed settlement agreement therewould be an election after the expiration of the posting period, but Negro wasnot told that in the interim he was free to refuse to recognize the Union 44 It isthus clear that, in rejecting the Union's November 26 demand for recognition, hewas, even if his own account be credited, not relying on anything other than hisown erroneous belief as to the legal situation existing pending consummation ofthe settlement agreement.Finally, I am convinced that Negro's asserted reliance on such erroneous beliefwas not bona fide but merely pretextual. This is manifest from the fact that, evenafter the alleged source of such belief, the Board's Regional Office, issued thecomplaint herein, which alleged that his refusal to bargain on November 26 wasunlawful, he persisted in his refusal to bargain,asserting at the hearing that hewould still not bargain with the Union without an election.From the foregoing,it is clear that Negro's reason for not bargaining was more basic than any con-fusion about the legal situation created by the proposed settlement agreement,and that any claim that he was misled by a representative of the Board'sRegionalOffice into believing that he need not bargain cannot explain his continued refusalto bargain even after theissuanceby such office of theinstant complaint basedon such refusal.Insofar as Respondent relies on any good-faith doubt that Negro may haveentertained as to the Union'smajority status on November 26, that reliance ismisplaced. It is evident that Negro did not entertain any such doubt on October 15,when, by his own admission, he was told by Victor Posocco that the employeeswanted union representation; for he did not question this statement but promptlyembarked on a campaign to destroy the Union'smajority through unfair laborpractices,offering the employees a substantial wage increase in consideration oftheir pledge to renounce the Union.While it is true that, after obtaining such apledge from the majority of the employees,Negro was justified in believing thattheyno longer desired union representation,itiswell settled that an employercannot refuse to recognize or bargain with a union because its majority status hasbeen impaired by defections induced by, or attributable to, his unfair labor prac-tices.45 Accordingly,I find(1) that the employees'renunciation of the Union,securedby Respondent's unfair labor practices,did not affect the continuing validity of the'i It was, in fact, never consummated, due presumably to the fact that on December 1,the Unionfiled an amendedcharge, alleging a violation of Section 8(a) (5) on November 26.West Texas Utilities Company, Inc,85 NLRP. 1396, 1399, and cases there cited;Poultry Enterprises, Inc,102 NLRB 211, 22043 See casescited in preceding footnote."It is well settled that the mere pendency of an election petition does not excuse arefusalto bargainS°Sullivan Surplus Sales, Inc.,152 NLRB 132 (card counted for union, even thoughrevoked by employee before union requested recognition, where such revocation attributableto employer's unfair labor practices);PizzaProductsCorp ,153 NLRB 1265 ;MedoPhotoSupply Corporation v. AT L It B .321 U S 678 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, and(2) thatRespondent was not entitled to rely upon such renunciation as -abasis fordoubting the Union'smajority status 46In conclusion,it is found that Respondent'srefusal to recognize theUnionwas not prompted by any good-faith doubt of the Union'smajority status butrepresented the culmination of a campaign to circumvent the collective-bargainingrequirements of the Act.It is accordingly found that Respondent's refusal on and after November 26, torecognize the Union violated Section 8(a)(5) and (1) of the Act.47IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent violated Section 8(a)(1) and (5) ofthe Act, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent refused to bargain with the Union whichrepresented a majority of the employees in an appropriate unit. Accordingly, Ishall recommend that the Respondent be ordered to bargain, upon request, with theUnion as the exclusive representative of the employees in the appropriate unit.CONCLUSIONS OF LAW1.AllRespondent's production and maintenance employees and truckdrivers,excluding office clericals, professional employees, salesmen, watchmen, guards, gen-eralmanager, foremen, and all other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.2.At all times material the Union has been and still is the exclusive representa-tive of all the employees in the aforesaid unit for the purposes of collective bargain-ing,within the meaning of Section 9(a) of the Act.3.By refusing to bargain collectively with the aforesaid labor organization asthe exclusive representative of its employees in an appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion8(a)(5) and (1) of the Act.4.By questioning and polling its employees concerning their union activities andsentiments and by offering them inducements to renounce such activities, Respond-ent has interfered with, restrained, and coerced its employees in the exercise ofrights guaranteedin Section7 of the Act,and has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act.5.Respondent did not threaten reprisals for union activity.RECOMMENDED ORDERUpon the entire record in the case, and the foregoing findings of fact and con-clusions of law, it is recommended that Respondent, Home Pride Provisions, Inc.,Stafford Springs, Connecticut, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain concerning rates of pay, wages, hours of employment,or other conditions of employment with Food Handlers Union Local 371, Amalga-46Corrie Corporation of Charleston,158 NLRB 468, where the Board found a violationof Section 8(a) (5), notwithstanding that prior to the union's bargaining request all theunion adherents had been discharged, in anticipation of such request, and the respondentcited such discharge as pieot that the union larked a n'a,iority471n any case, even if there were no unlawful refusal to bargain here, the appropriateremedy for Respondent's illegal dissipation of the Union's majority status through theOctober 15 wage raise would be to order it to bargain with the Union upon request.Engineers f Fabricators, Inc,156 NLRB 919, footnote 5 HOME PRIDEPROVISIONS, INC.647mated Meat Cutters & Butcher Workmen of North America, AFL-CIO, as theexclusive representative of all its production and maintenance employees and truck-drivers,excluding office clericals, salesmen, professional employees, watchmen,guards, general manager, foremen, and all other supervisors as defined in the Act.(b)Coercively questioning and polling employees concerning their union activ-ities or sentiments, or offering them inducements to renounce such activities.(c) In any like or related manner, interfering with, restraining,or coercing itsemployees in the exercise of their Light to self-organization, to form, join, or assistthe above-named Union, or any other labor organization, to bargain collectivelythrough representatives of then own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such right isaffected by the provisos in Section 8(a)(3) of the Act.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively with Food Handlers Union Local 371,Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, asthe exclusive representative of all employees of the Respondent, in the unit describedabove with respect to rates of pay, wages, hours of employment or other conditionsof employment, and, if an understanding is reached, embody such understanding ina signed written agreement.(b) Post at its plant in Stafford Springs, Connecticut, copies of the attachednoticemarked "Appendix." 48 Copies of said notice, to be furnished by theRegional Director for Region 1, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that such notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith.49"In the eventthat this Recommended Order is adopted by the Board, the words "a Deci-sionand Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."S9 In the eventthat this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL bargain, upon request, with Food Handlers Union Local 371,Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO,as the exclusive representative of all employees in the bargaining unit describedbelow in respect to rates of pay, wages, hours of employment, or other con-ditions of employment,and, if an understanding is reached,embody it in asigned agreement. The bargaining unit is:All production and maintenance employees, and truckdrivers at our StaffordSprings plant, excluding office clericals, professional employees, salesmen,watchmen, guards, general manager, foremen, and all other supervisors asdefined in the Act.WE WILL NOT coercively question or pollour employees about their unionactivities or sentiments, or offer them inducements to renounce such activities.WE WILL NOT in any like or related manner interfere with, restrain, or 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerce our employees in the exercise of their right to self-organization,to form,join, or assist Food Handlers Union Local 371,Amalgamated Meat Cutters &Butcher Workmen of North America,AFL-CIO,or any other labor organiza-tion,to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a)(3) of the Act.All of our employees are free to become, remain,or refrain from becoming orremaining,members of Food Handlers Union Local 371, Amalgamated Meat Cut-ters& Butcher Workmen of North America, AFL-CIO, or any other labororganization.HOME PRIDEPROVISIONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts 02108,Telephone 223-3353.VikingBag Division,Shurfine-Central CorporationandInterna-tional Brotherhood of Pulp,Sulphite and PaperMill Workers,AFL-CIO.Case 26-CA-2289.October 31, 1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Benjamin B. Lipton issued hisDecision in the above-entitled case, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief. Neither the GeneralCounsel nor the Charging Party filed exceptions in the above case.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]161NLRB No. 51.